In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00070-CR

NO. 09-08-00071-CR

____________________


DAVID BENITEZ JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 86362, 87248




MEMORANDUM OPINION
 Pursuant to plea bargain agreements, appellant David Benitez Jr. pled guilty to
burglary of a habitation and felony theft.  In each case, the trial court found the evidence was
sufficient to find Benitez guilty, but deferred finding him guilty.  In both cases, the trial court
placed Benitez on community supervision for five years and assessed a fine of $500.  The
State subsequently filed a motion to revoke Benitez's unadjudicated community supervision
in each case.  Benitez pled "true" in both cases to three violations of the terms of his
community supervision.  In each case, the trial court found that Benitez violated the
conditions of his community supervision and found him guilty on the underlying charges. 
In the burglary of a habitation case, the trial court assessed punishment at twenty years of
confinement, and in the felony theft case, the trial court assessed punishment at two years of
confinement in a state jail facility.  The trial court ordered that the sentences were to run
consecutively.   
	Benitez's appellate counsel filed a brief in each case that presents counsel's
professional evaluation and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On October 2, 2008, we granted an extension of time for appellant to file a pro
se brief in each case.  We received no response from the appellant.  We reviewed the
appellate records, and we agree with counsel's conclusion that no arguable issues support the
appeals.  Therefore, we find it unnecessary to order appointment of new counsel to re-brief
the appeals.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We
affirm the trial court's judgments. (1)
	AFFIRMED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Submitted on February 11, 2009
Opinion Delivered February 25, 2009
Do not publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in these cases by filing a petition for
discretionary review.  See Tex. R. App. P. 68.